DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-21, 23-34 and 36-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favorito (9,359,734) in view of Houle (9,708,782).

Regarding claim 1, Favorito discloses a snow plow-blower, comprising:
A plow head blade (11)
At least one blower door (22)
A snow blower unit (30) having a cavity containing snow moving means for moving snow, ice and other materials out through at least one discharge chute (32) and/or at least one opening
Said at least one blower door being associated with a motor (column 12 lines 34-54 disclose controls that would inherently require the use of some sort of electric/hydraulic motor) and adapted to move to an open configuration (Figures 3b-3c) to expose said cavity, and from said open configuration to a closed configuration (Figure 3a) to thereby prevent snow, ice and other material ingress into said snow blower unit

While Favorito discloses the invention as described above, it fails to specifically disclose that the doors could be open to varying degrees to variably increase or decrease exposure of the cavity to snow and ice.  Like Favorito, Houle also discloses a snow blower for removing snow and ice from ground surfaces.  Houle also discloses a restriction member/door (94) for controlling the amount of snow/ice that comes in contact with the snow blower.  Unlike Favorito, Houle discloses that the restriction member is adjustable to limit the amount of material entering the cavity and prevent blocking of the mechanism to ensure proper functioning (column 7 line 54 to column 8 line 34).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the doors or Favorito adjustable to any desired position (intermittent) by the operator for greater control and to prevent jamming/damage of the blower mechanism as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).  Further, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).


Regarding claim 2, the combination discloses that said plow head blade forms said at least one blower door.

Regarding claim 3, the combination discloses said blower door is integrated within said plow head blade and moves therewithin to open and close an aperture in communication with said cavity.

Regarding claims 4 and 6-8, the combination discloses said snow blower unit is a dual stage and/or multi stage snow blower unit comprising at least one auger (33) and impeller/fan/thrower/paddle (31) in communication with a power source adapted to move snow, ice and other materials into the unit and force it out of at least one discharge chute or at least one opening.


Regarding claims 9 and 10, the combination discloses that the plow head blade can open and transform to different shaped moldboard configurations (Figure 3c – open straight; Figure 3b – open pivoted).

Regarding claims 11-12, the combination discloses that the blower door is adapted to move upward and downward along a mechanical track or a trackless path over said cavity to open and close said cavity (Figure 9).

Regarding claims 13 and 14, the combination discloses the at least one blower door is adapted to move one or m0re of horizontally left and right (Figures 3a and 3c) or vertically (Figures 8 and 9) over said cavity via a mechanical or trackless path (horizontal 101, vertical figure 9) to open and close said cavity through an activating device with a controller (column 12 lines 36-38).

Regarding claim 15, the combination discloses there are at least two blower doors (22a,22b).

Regarding claims 16 and 17, the combination discloses said at least one blower door comprising a hinged joint (122’)so that said at least one blower door is adapted to open to one or more varying open extended positions appointed to channel snow into said aperture of said cavity and said blower unit.

Regarding claims 18-19, the combination discloses wing blades (12a,12b (112a, 112b)) located on said plow head blade.

Regarding claims 20, 21 and 24, the combination discloses the wing blades are arched, curved straight or conical and are moveable to one or more positions via hinges (150).

Regarding claim 23, the combination discloses said at least one wing slides on a horizontal or vertical mechanical plane to continue from said plow head blade (Figures 6a, 6b).

Regarding claim 25, the combination discloses said snow blower unit is appointed to be powered by an engine of a vehicle or moveable machine.

Regarding claims 26 and 27, the combination discloses said blower unit includes one or more blower, thrower, sweeper or rotary broom engine for powering the snow plow blower (column 1 lines 55-60).

Regarding claim 28, the combination discloses the blower unit includes a power source selected from the group consisting of hydraulic power, pneumatic power, internal combustion engine power, mechanical energy direct linkage power including a PTO, chemical energy power, electrical energy power, energy engineered from power source and electromagnetic energy power.

Regarding claim 29, the combination teaches the snow plow blower as recited by claim 1, comprising a specific or universal wired or wireless communication controller device and switching device for operating/controlling substantially all operative functions of the snow plow blower apparatus, including but not limited to starting and stopping operation of said snow blower, so that said snow blowing or snow throwing function and said snow plowing functions can be carried out concomitantly or independently of each other wirelessly by the use of said specific universal wired/wireless communication/controller device and/or a smart device type application for raising or lowering the snow plow blower apparatus or by articulating the plow head blade attach angle, varying the pitch, yaw and roll of the plow head blade, opening and closing the doors, varying the speed of the blower, controlling the heat devices, controlling a mechanical scraper guide and or turning headlights, LED guide lights on/off and (Figure 5 – see controls for controlling all operative functions of the snow plow blower apparatus, said control capable of being wired or wireless; col 12 lines 34-54; column 7 line 51 to column 8 line 4).

Regarding claim 30, the combination teaches the snow plow blower apparatus as recited by claim 29, wherein said specific or universal wired or wireless communication controller device and switching device is in communication with a specifically engineered control switch box associated with the blower apparatus attachment, whereby permitting the control of at least one motor operative to move said at least one blower door articulates the plow head blade attack angel, varies the pitch, yaw and roll of the plow head blade, opens and closes the at least one door, varies the speed of the blower and turns lights on and off, and controls the heat device and scraper and protracts and retracts a telescoping and or folding chute (Figure 5; col 12 lines 34-54).

Regarding claim 31, the combination discloses wings located on the plow head blade and the controller device is in communication with a motor operative to move said at least one blower door (blower wing control Figure 5).

Regarding claim 32, the combination discloses a specifically engineered on board wireless controller device for the snow plow blower specific vehicle or a universal wireless communication controller for all snow plow blower apparatus for all vehicle s and moveable machines using known electrical, electronic, Ingra red, radio and/or blue tooth type technologies for controlling and operating said snow plow blower apparatus and all of its moving parts and embodiments individually or at the same time, and said wireless communications controller may be engineered by the use of a smart device’s downloadable applications, or separate installations (Figure 5; column 12 lines 34-54).

Regarding claim 33, the combination discloses the chute (32) is rotatable within a range from 1 to 360 degrees and can be standard, telescoping or folding.

Regarding claim 34, the combination discloses at least one wheel or shoe (494,451) fixedly or removably mounted on skids to vertically displace the snow plow blower.

Regarding claim 36, the combination discloses a light tower with one or more head lights (Figure 1, unnumbered).

Regarding claim 37, the combination discloses a back blade (6) located behind a portion of said snow plow head blade, and a horizontally mounted door (2) located behind and below said blower and adapted to slide open to expose said cavity of said snow blower unit and direct snow into said cavity when said snow plow blower is operating in an opposite direction of travel (column 10 lines 44-48).

Regarding claims 38 and 42, the combination discloses a snow plow blower comprising:
A plow head blade (11)
At least one blower door (22)
An aperture and a cavity associated with at least one blower door
A blower unit (30) being at least one of a single stage, dual stage or multi stage blower for moving snow through a discharge chute (32)
Said blower door being adapted to move into closed and open configurations in one or more direction including vertically upward, lift and pivot away, and rotate, to expose said blower unit and transform said snow plow blower from a snow plow either partially or completely

Regarding claim 39, the combination discloses that the snow moving means is selected from the group consisting of a snow cutter, sweeper, beater, paddle, rotating broom and combinations thereof to move snow, ice and other materials and force it out of the discharge chute/opening.

Regarding claim 40, the combination discloses the plow head blade forms said at least one blower door.

Regarding claim 41, the combination discloses said aperture and cavity is integrated within said plow head blade.

Regarding claim 43, the combination discloses a heating device including, a heat coil/element placed strategically on, within or about the snow moving means to prevent packing and freezing of snow/ice and other materials build up (column 7 lines 59-62).


Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favorito (9,359,734) in view of Houle (9,708,782) as applied to claim 1 above and further in view of Niemela et al. (2012/0279093).

Regarding claim 5, the combination of Favorito and Houle discloses the invention as described above, but fails to specifically disclose that the blower unit could be a single stage mechanism.  Like the combination, Niemela also discloses a snow plow blower with moveable doors to open and close an aperture leading to the blower unit.  Unlike the combination, Niemela discloses that the snow blower unit could be a single stage or a multi stage blower (Pgph 0080).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a single stage blower unit in the combination as taught by Niemela as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 22, the combination discloses the invention as described above including pivotable wing blades.  The combination fails to specifically disclose that the hinge allows for the wing blades to pivot rearwardly.  Like the combination, Niemela also discloses a snow plow blower with moveable doors to open and close an aperture leading to the blower unit and pivotable wing blades.  Unlike the combination, Niemela discloses that the wing blades can pivot rearwardly.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the wing blades of Favorito to pivot rearwardly as taught by Niemela as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favorito (9,359,734) in view of Houle (9,708,782) as applied to claim 1 above and further in view of Mast et al. (2015/0068074).

Regarding claim 35, the combination of Favorito and Houle discloses the invention as described above, but fails to disclose that the chute is hydraulically, electrically or pneumatically telescoping or folding.  Like the combination, Mast also discloses a snow blower with a chute.  Unlike the combination, Mast discloses a hydraulic, electric or pneumatically powered telescoping and/or folding chute (44, 602, 650, Fig. 1, 18, 20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the chute of the combination to be hydraulically, electrically or pneumatically foldable or telescoping as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to make the chute more adjustable to appropriately direct snow to the desired location.

Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive.  Applicant’s amendments to the claims to include the use of a motor and the ability of the doors to be opened to a plurality of positions between fully opened and fully closed does not overcome the applied combination of references.  Favorito discloses the use of a control panel (and therefore inherently some type of electric/hydraulic motor) to move the blower doors.  Favorito fails to specifically disclose that the doors could be positioned at a location other than fully opened or fully closed.  Houle also discloses a snow removing device with a restriction plate that blocks a portion of the opening that receives the snow/ice.  Houle further discloses that it is known in the art to adjust said plate to multiple different positions to cover a desired portion of the opening (column 8 lines 19-34; column 9 lines 11-15).  The combination would therefore disclose that the doors of Favorito could be actuated via a motor to cover the opening by the amount desired by the operator (i.e. to intermittent/intermediate positions).  
Applicant argues that Houle discloses the use of bolts/fasteners to adjust the restriction plate making it cumbersome to adjust during use.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Favorito, the main reference, discloses the use of a motor/control panel to adjust the position of the doors from the cab of the vehicle.  Houle is simply used to show that it is known in the art to adjust restriction plates/doors in snow removing devices to various positions other than completely open or completely closed.  The combination would therefore disclose that the motor/control panel of Favorito could be used to adjust the doors of the Favorito device to an intermediate position in addition to fully open or fully closed depending on the needs of the user or the operating conditions during use.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671